4 F.3d 982
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Luis F. MEJIA-GUTIERREZ, Plaintiff, Petitioner,v.UNITED STATES, Respondent.
No. 93-1292.
United States Court of Appeals,First Circuit.
September 10, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Luis F. Mejia-Gutierrez on brief pro se.
Charles E. Fitzwilliam, United States Attorney, Edwin O. Vazquez, Assistant United States Attorney, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before Breyer, Chief Judge, Selya and Boudin, Circuit Judges.
Per Curiam.


1
On October 25, 1989, Luis Mejia-Gutierrez pled guilty to one count of bringing cocaine on board an aircraft in violation of 21 U.S.C. Sec. 955.  At sentencing on January 25, 1990, the district court granted Mejia-Gutierrez a two-level reduction in base offense level for acceptance of responsibility, and sentenced him to 70 months in prison.  Effective November 1, 1992, the United States Sentencing Commission amended sentencing guideline Sec. 3E1.1 to permit an additional one-level reduction in base offense level for persons eligible for the two-level reduction for acceptance of responsibility.  Mejia-Gutierrez sought to reduce his sentence pursuant to the amended guideline, claiming that the amendment should be applied retroactively.  The district court denied his request.  Because we have decided that the amendment in question is not retroactive, see DeSouza v. United States, 995 F.2d 323, 324 (1st Cir. 1993), we affirm the district court's denial of Mejia-Gutierrez's request for a sentence reduction under amended Sec. 3E1.1.


2
Affirmed.